DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,4,6-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 & 11, the prior art made of record does not disclose or suggest either alone or in combination “….wherein the N+ substrate comprises an active area substrate and a terminal area substrate, and the plurality of openings are formed in both the active area substrate and the terminal area substrate, and wherein the openings in the terminal area substrate are arranged corresponding to the P+ guard rings” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation incorporates allowable feature of claim 5 as indicated in previous office action.
Claims 4, 6-10 allowed being dependent on claim 1.
Claims 12-14 allowed being dependent on claim 11.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Amendment overcomes objection to claims 1 & 11 as set forth in previous office action. Accordingly, associated objections to claims 1,4,6-14 are hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813